The action was founded upon a written lease upon which defendant admittedly failed to pay rent for the period from January 16, 1943 to the end of the lease. The pleadings show a dispute as to whether or not "Station No. 798" on Lot 47, Plat B of North Ogden Survey was the extent of the lease — as claimed by plaintiff — or Lot 47, Plat B — as claimed by the defendant. The original lease was not introduced, but a copy was attached to defendant's answer, which plaintiff admitted to be the lease.
In its caption the words "Station 798" appear, however, in the leasing clause the wording "Lot 47, Plat B" is all that is used.
The testimony, however, centers upon a building on Lot 47 made up of three parts: A service station (apparently plaintiff's alleged "Station No. 798"), a garage, and a lunch stand. The purport of the testimony is that the garage was converted into a dance-hall by plaintiff, the landlord, against the tenant's wishes thus constituting a constructive eviction, in view of the fact that the lease was for service station purposes. I quote part of the paragraphs of the lease believed to be important in considering this case:
"That in consideration of the faithful performance by the Company of its covenants hereinafter expressed, the Lessor has leased, let and demised, and by these presents does let and demise unto the Company, *Page 317 
its successors and assigns, the following parcel of land situated in the City of North Ogden, County of Weber, State of Utah, and particularly described as follows, to wit:
"Lot 47, Plat `B', North Ogden Survey, Weber County, State of Utah.
"Together with the gasoline service station and other improvements now on said premises. * * *
"(a) Lessor will not * * *, lease, let or demise any part of the remainder of said premises adjoining those hereinabove described, * * * without including * * * a covenant * * * restricting the grantee or lessee, * * * from selling, bartering, or giving away on the premises so granted or demised by Lessor, any gasoline, oil, grease, or other petroleum products of a kindred nature during the term of this lease * * * and that Lessor will not * * * so use or permit such use of any such property now or hereafter owned or controlled by Lessor.
"(b) * * * that in the event the building on said premises be destroyed by fire, or otherwise, * * * if Lessor shall fail to rebuild or repair the same within thirty (30) days thereafter, the Company, at its election, may rebuild or repair the same * * *
"1. To pay to Lessor at Lessor's above address, during the term hereof, the sum of Sixty ($60.00) per month, payments to be made on or before the 15th day of the month following the month in which said rental is earned, and in addition to said monthly rental, to pay to Lessor a sum of money equal to one cent (1¢) per gallon for each gallon of gasoline over Four Thousand (4,000) gallons sold during any calendar month from said premises by the Company or its agents or assigns. * * *"
Defendant's allegation of eviction is denied in plaintiff's reply. In that reply plaintiff claims that the only thing leased was "the service station room, restrooms, anteroom, and driveways;" and that this was what was meant by "Station No. 798."
The prevailing opinion says:
"* * * the trial judge brushed aside the question as to what property was intended to be leased and directed defendant to proceed with its defense of eviction." (Emphasis added.)
It should be kept in mind that defendant is the appellant, and the objecting party, if objection is in order. If directed to proceed erroneously no doubt appellant would have objected to it. Now, what happened? Plaintiff alleged the lease *Page 318 
of station No. 798; defendant alleged and introduced the lease copy, which plaintiff admitted in his reply but tried to explain away. Counsel for defendant stated the issues thus:
"We admit that we haven't paid the rent since January 16, 1943. We don't admit the lease. (answering the court's statement that defendant admitted the lease) We plead the lease and plaintiff admits the lease."
The court then said:
"It is just your defense; that is the only question before the court. You may go forward on that."
Defendant went forward without objection. If defendant didn't object to this procedure, why should we? No doubt the parties were satisfied with the copy of the lease to show what was leased, the copy having been admitted by plaintiff as true — at least until plaintiff came forward with evidence in rebuttal to show the lease terms meant something different than their face value, whatever that face value might be determined to be. So the trial went forward upon the issue of eviction. They never got to the rebuttal; of which fact only plaintiff would be likely to complain, and does not complain.
Defendant produced two witnesses. A resume of the testimony of the first witness is as follows: He was the property and equipment superintendent of defendant; he was such on October 16, 1939, the initial date of the lease; among his duties was the inspection of defendant's leased and owned properties; he inspected the property in question here, before this lease and is familiar with its operation since; the propery was used for a service station, a garage, and a lunch stand; the back part of the building was used for a repair shop; the northwest part in front of garage was used as a service station; and the rest as a lunch stand and confectionery; one-fourth of the building was used as a service station, one-half as a garage, and one-fourth as a lunch stand (we shall merely refer to this part as lunch stand instead *Page 319 
of lunch stand and confectionery), (the witness described the service station in terms that pictured it as the usual station of that kind, but did say that the greasing equipment was in the garage); up to January 16, 1943 the property was used as a service station the products for which were purchased from defendant; witness visited the place several times in January 1943 and later and found the station closed and pop bottles stored in the service station part; no one was at the station; plaintiff (the landlord) was in possession of the place at the time and had had possession since the lease was executed and operated it as a service station until 1943; plaintiff converted the garage into a dance hall around 1940-1941, and thereafter used it as such; and this conversion was not with defendant's consent.
In addition to this testimony defendant sought to prove that plaintiff's (the landlord's) purchase of petroleum products from defendant (tenant) gradually dwindled through the years and finally ceased in 1943. This offer was rejected by the court.
A resume of the testimony of defendant's second witness is this: He is a salesman for defendant; only part of the property was used as a service station — that part which was set aside for that purpose (this might be interpreted to agree with plaintiff's theory of the lease); he also described the usual service station with its display shelves; in answer to a question as to how "the remainder" was used, he spoke of the dance hall but he could not remember when its use as such started.
At this point in the trial counsel for defendant made the following offer of evidence which was rejected and the case ended with a granting of a motion for judgment on the pleadings:
"Mr. Huggins: At this time, if the Court please, we offer to show by this witness that Wayne Barker, the plaintiff, was in possession of this property covered by the lease, and that up until the early part of 1943 he operated it as a service-station, where gasoline, oil, greases, and other motor-vehicle fuels and accessories were sold to the public generally; that during the early part of 1943 the nature of the operation of the business upon these premises was converted and changed, *Page 320 
without the consent or approval or knowledge of the defendant lessee, except from what they observed, from the business of a service-station, where the defendant's or a similar concern's products were sold, to a dance-hall; that the portion theretofore used as a display room and storage room for the defendant's products was converted — there was a display room of the defendant's products and a store-room for merchandise usually and commonly used in connection with a service-station were converted for use in connection with a confectionery and dance-hall, and that without the knowledge, consent or approval of the defendant; that the keys at that time were in the possession of the plaintiff, lessor; that he has retained them ever since; that we have not had possession since that time, but that the plaintiff in this suit has had free and exclusive possession of the property covered in the lease and all parts of it, since the early part of 1943, and we have been excluded therefrom."
Eviction contemplates an antecedent possession in the tenant. 32 Am. Jur. 180, Sec. 190, note 10; and 230 Sec. 245; McClurg
v. Price, 59 Pa. 420, 98 Am. Dec. 356; DeFries v. Scott, 9 Cir., 268 F. 952; Allan v. Guaranty Oil Co., 176 Cal. 421,168 P. 884. If the tenant consented to the landlord's entry into part of the premises he cannot assert that he has been evicted within the meaning of the rule that a partial eviction of the landlord relieves the tenant entirely from liabiliy for rent. 32 Am. Jur. 231, Sec. 245 and notes. Actual eviction is the actual expulsion or ejection of the tenant from the premises; constructive eviction is a substantial interference with the tenant's use of the premises causing him to abandon them,Chelsea Hotel Corporation v. Gelles, 129 N.J.L. 102,28 A.2d 172; but each class of eviction contemplates an antecedent possession in the tenant. A service station operator's retention of possession of premises he leased to an oil company under agreement that operator would purchase supplies from lessee did not release lessee from liability for rent. Moore v. Shell OilCo., 139 Or. 72, 6 P.2d 216. A failure of the landlord to deliver possession of the premises to the tenant after the execution of the lease does not constitute an eviction. 36 C.J. 259, Sec. 982, Note 7.
The lease ran for five years: October 16, 1939, to October 16, 1944. It was executed September 23, 1939. Defendant was notentitled to possession until October 16, 1939. Defendant's *Page 321 
witness stated that the landlord has had possession since the lease was executed. The lease was executed September 23, 1939.
When then, and by what act, did defendant tenant enter into possession? When and if it made some arrangement with the landlord to assume possession for and on its behalf — but there is no evidence upon this, nor was such proof tendered by defendant in its offer of testimony. The prevailing opinion speaks of "operational control" by the landlord. If the landlord has never given up "operational control" of the premises from and after the date of the execution of the lease, then, unless that "operational control" is retained pursuant to some sort of agency agreement — not shown in this case — with the tenant, the tenant though it may have an action against the landlord for failure to give up possession (see Heywood v. Ogden Motor Car Co.,71 Utah 417, 266 P. 1040, 62 A.L.R. 1232) can not maintain eviction as a defense to the payment of rent. See authorities cited above. On the question of the landlord's assuming the role of operator of the gas station and attempting to later assert his rights as landlord adverse to that assumption, see Phillips Pet. Co. v.Skinner, 140 Kan. 413, 36 P.2d 968. The lease does not by its terms include any provision which would place plaintiff (the landlord) in possession of the premises as agent for defendant in the operation thereof or in any capacity. Thus if defendant sought to show possession in itself (from which possession it was evicted) by plaintiff as its agent, it should have offered testimony of that agency relationship. The lower court invited such testimony by his questions, but it is uncertain that counsel for defendant understood what the court had in mind. For instance: In one place counsel said this:
"If we left the owner of the premises in possession of the property, and there is no question but what we did, and he converted our business into his business and kept the profits without our consent, he is not entitled to judgment of eviction."
He makes no explanation of what that "leaving in possession" means. If it means that plaintiff was an independent *Page 322 
operator of the station to whom defendant sold petroleum products, then, of course, defendant was not in possession and there would be no eviction though there might be a breach of some operating agreement. On the other hand if plaintiff was an agent of or under a contract with the defendant in possessing and operating the station, then defendant did have possession, and the questions would then arise as to whether or not plaintiff's actions were a violation of the agency agreement and if so, whether or not they constituted a constructive eviction of defendant. The proposed record of purchases of gasoline by plaintiff from defendant has nothing on it indicative of plaintiff being defendant's agent. At another place counsel said:
"We want to show that we had no one in possession; that Mr. Barker was in possession: that he remained in possession of the property. * * * Now if he had possession then we didn't have peaceable possession."
Later counsel made another statement of defendant's case. It was this:
"Here is our theory of the case: The defendant in this cause leased certain premises, including a service station and garage, from plaintiff. After the lease was executed and the contractmade (italics ours) the defendant put plaintiff back in possession to operate it for the defendant."
This would indicate that there was some kind of an agency agreement — maybe referred to by the italicized words — and apparently the lower court so thought as he then said:
"Well isn't it a fact that you have got a subsequent agreement to this, that has been violated?"
And later, when counsel used an illustration of putting a third party in as operator instead of the landlord, the court said:
"You would have some kind of an agreement, then other than the lease."
In spite of these statements of the lower court proof of the contractual relationship between the landlord as an operator and the defendant as either principal or as supplier of petroleum *Page 323 
products was not attempted. Counsel's offer of proof which was rejected did not supply the deficiency in proof, nor is there anything in the pleadings to supply it. It seems obvious that the question of whether or not the landlord evicted the tenant is bound up in the agreement, if any, whatever it may have been, whereby the tenant put the landlord in possession to operate the station. The citations we have set out above clearly indicate this. A mere statement by counsel that defendant left plaintiff in possession of the station to operate it proves nothing.
The prevailing opinion speaks of the pleadings as admitting that the defendant had possession — yet, defendant's counsel and its witness deny that they had possession — except of course as to some sort of arrangements, undisclosed, with the landlord. The prevailing opinion speaks of plaintiff having covenanted with defendant that it should have peaceful possession. That of course is no proof that defendant took possession.
The evidence tendered by defendant as to occupation and possession by the landlord was material and should have been received, but its rejection can hardly be said to be prejudicial in view of the fact that had it been received it would have been insufficient to support the defense of eviction.
The lower court found — as was pleaded by plaintiff — that the lease was for Station No. 798. There may be a question as to whether or not this was a justifiable interpretation of the terms of the lease as it is set out and admitted in the pleadings, but it does not change the requirements of proof of eviction.
On the issue of eviction, be the property leased what it may, the burden of proof lay with defendant. To substantiate that burden, it would have to prove that it entered into possession under the lease and thereafter was either actually or constructively evicted from that possession. The evidence of entry into possession of any property under the lease is missing. In fact, possession is testified to as having been in the landlord continuously since a time prior to the tenant's *Page 324 
right to possession, to wit: September 23, 1939. The prevailing opinion says that it is admitted in the pleadings that defendant "occupied" the premises. No doubt this has reference to the reply where the word "occupied" is used in discussing the premises used by defendant under a former lease with another landlord. The testimony is that the present landlord has had possession since the execution of this lease.